DETAILED ACTION
This communication is responsive to Applicant’s amendment for application 16/180,379 dated 4 June 2021, responding to the 4 March 2021 Office Action provided in the rejection of claims 1-29, wherein claims 1, 5-6, 8-9, 11, 14-15, 17-18, 20, 24, and 29 have been amended.
The objections to claims 1, 5, 6, 8, 9, 11, 14, 15, 17, 18, 20, 24, and 29 as presented in the previous Office action have been withdrawn in light of the amendments to the claims.
Claims 1-29 remain pending in the application and have been fully considered by the examiner. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority under 35 U.S.C. 119(a)-(d) based on applications filed on 9 November 2017 (Taiwan TW106138783).
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Objections
Claim 1 (and similarly for claims 11 and 20) is objected to because of the following informalities:  There are a number of grammatical errors in claimed limitation “said timer counting a time length, wherein said time length is accumulated one of said plurality of first execution times or one of said plurality of second execution times while said scheduler allocating no job of said malleable jobs to said processor in the period of said time length during said processor is idle” (emphasis added).  Appropriate correction is required.

Response to Arguments
Applicant’s primary argument is directed to:
(A)	Claim 1 is patentable under 35 U.S.C. 101 as being directed to an improvement over the conventional render system to schedule jobs to a processor (see Applicant’s remarks, pages 16-17), independent claims 11, 20, 24, and 29 are patentable for similar reasons, and claims 2-10, 12-19, 21-23, and 25-28 are patentable as depending upon claims 1, 11, 20, and 24, respectively.

(C)	Claim 1 is patentable under 35 U.S.C. 112(b) (see Applicant’s remarks, pages 18-19), claims 11, 20, 24, and 29 are patentable for similar reasons, and claims 2-10, 12-19, 21-23, and 25-28 are patentable as depending upon claims 1, 11, 20, and 24, respectively.

Regarding (A), Examiner respectfully disagrees with this argument. for the reasons as discussed in the 35 U.S.C. 101 rejection presented below. Further, with respect to the claimed subject matter providing a particular improvement, Examiner does not believe that the combination of additional elements of “a render system comprising a processor, and a scheduler” the scheduler for performing said allocating, the processor receiving said jobs, and “a timer” for said counting as a whole is directed to a particular improvement in scheduling. Specifically, the method does provide any meaningful limit on the computer implementation of the abstract idea beyond performing generic computer functions with generic computer components of a computerized system. This does not provide a specific improvement over prior systems, resulting in improved scheduling of resources. As such, the claim as a whole does not integrate the mental process into a practical application and is directed to the recited judicial exception. Therefore, this argument is unpersuasive.
Regarding (B), Examiner respectfully disagrees with this argument. While Applicant cites page 1 lines 23-31 and page 11 lines 18-20 of the instant specification, neither these section nor Applicant’s arguments detail a “coefficient” of consumption rates made according to said plurality of second jobs and an average consumption rate of said plurality of first jobs that is 
Regarding (C), Examiner respectfully disagrees with this argument. While Applicant cites page 1 lines 23-31 and page 11 lines 18-20 of the instant specification, neither these section nor Applicant’s arguments detail how said time accumulates execution times during a time said processor is idle, a “coefficient” of consumption rates made according to said plurality of second jobs and an average consumption rate of said plurality of first jobs that is negative, an explanation of an equation or formula detailing how a logarithm of job consumption rate versus average job consumption is used to arrive at said coefficient, or explanation given in the instant specification regarding whether this “displacement value” is a constant value, or if this is a value which must be calculated. Further, if this is a value that must be calculated, there does not appear to be any explanation of an equation or formula detailing how to calculate said displacement value. Therefore, this argument is also unpersuasive.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-29 are directed to the abstract idea of a mental process, as explained in detail below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
As per claim 1, the claim recites, in part, a method for scheduling jobs with idle computation resources, comprising steps of: …allocating one of a plurality of first jobs of malleable jobs…the execution times of said plurality of first jobs corresponding to a plurality of first execution times and a plurality of second execution times; … counting an idle time by accumulating one of said plurality of first execution times or one of said plurality of second execution times while said scheduler allocating no job…in the period of said idle time; …allocating one of said plurality of first jobs…when said idle time is smaller than a first threshold value, and allocating one of a plurality of second jobs of said malleable jobs…when said idle time is greater than said first threshold value. These steps describe the concept of a mental process, which corresponds to concepts identified as abstract ideas by the courts. The concept described in claim 1 is not meaningfully different than those found by the courts to be abstract ideas. As such, the description in claim 1 of a scheduler allocating a plurality of first and second jobs based on an idle time is an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of “a render system comprising a processor, and a scheduler” the scheduler for performing said allocating, the processor receiving said jobs, and “a 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional elements of “a render system comprising a processor, a timer, and a scheduler,” the scheduler for performing said allocating, the processor receiving said jobs, and “a timer” for said counting. The “scheduler”, “processor”, and “timer” are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions amount to no more than implementing the abstract idea with a computerized system. The use of generic computer components schedule jobs does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
As per claim 2, the claim recites the additional limitation wherein said plurality of first execution times is identical to said plurality of second execution times, features which only 
	As per claim 3, the claim recites the additional limitation wherein said execution times of said plurality of second jobs correspond to a plurality of third execution times and a plurality of fourth execution times, features which only further describe the abstract idea itself. Therefore, claim 3 does not include features that amount to significantly more than that idea.
	As per claim 4, the claim recites the additional limitation wherein said plurality of execution times is identical to said plurality of fourth execution times, features which only further describe the abstract idea itself. Therefore, claim 4 does not include features that amount to significantly more than that idea.
	As per claim 5, the claim recites the additional limitation wherein in said step of when said time length is smaller than said first threshold value, said first threshold value is lowered as a second threshold value when a coefficient of consumption rates and an average consumption rate is negative, in which said consumption rates are made according to said plurality of second jobs and said average consumption rate is made according to said plurality of first and said plurality of second jobs, features which only describe lowering a threshold based on a comparison, i.e. a mental process. Therefore, claim 5 does not include features that amount to significantly more than that idea.
As per claim 6, the claim recites the additional limitations of calculating said average consumption rate and the consumption rate of said plurality of second jobs..; calculating a logarithm value corresponding to said average consumption rate and said consumption rates of said plurality of second jobs; calculating a floating value…; and adding said floating value to said first threshold value, features which merely describe mathematical formula or calculation 
As per claim 7, the claim recites the additional limitation wherein said displacement value is used for adjusting the variation rate of said second threshold value or said third threshold value, features which only further describe the abstract idea itself. Therefore, claim 7 does not include features that amount to significantly more than that idea.
As per claim 8, the claim recites the additional limitation wherein in said step of when said idle time is greater than said first threshold value, said first threshold value is raised as a third threshold value when the coefficient of consumption rates and an average consumption rate is positive, in which said consumption rates are made according to said plurality of second jobs and said average consumption rate is made according to said plurality of first jobs and said plurality of second jobs, features which only describe raising a threshold based on a comparison, i.e. a mental process. Therefore, claim 8 does not include features that amount to significantly more than that idea.
As per claim 9, the claim recites the additional limitations of calculating said average consumption rate and the consumption rate of said plurality of second jobs..; calculating a logarithm value corresponding to said average consumption rate and said consumption rates of said plurality of second jobs; calculating a floating value…; and adding said floating value to said first threshold value, features which merely describe mathematical formula or calculation and do not add significantly more than the abstract idea. Therefore, claim 9 does not include features that amount to significantly more than that idea.
As per claim 10, the claim recites the additional limitation wherein said displacement value is used for adjusting the variation rate of said second threshold value or said third threshold 
As per claim 11, the claim recites, in part, a method for scheduling jobs with idle computation resources, comprising steps of: …counting a first idle time when a processor of computation resources is idle…; …allocating one of a plurality of first jobs of malleable jobs…; …counting a second idle time…; and … allocating one of said plurality of first jobs…; wherein said first idle time and said second idle time are the length while said processor is idle. These steps describe the concept of a mental process, which corresponds to concepts identified as abstract ideas by the courts. The concept described in claim 11 is not meaningfully different than those found by the courts to be abstract ideas. As such, the description in claim 11 of a scheduler allocating a plurality of first and second jobs based on an idle time is an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of “a scheduler” for performing said allocating, “a processor” receiving said jobs, and “a timer” for said counting. The scheduler, processor, and timer are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional elements of “a scheduler” for performing said 
As per claim 12, the claim recites the additional limitation wherein said plurality of first execution times is identical to said plurality of second execution times, features which only further describe the abstract idea itself. Therefore, claim 12 does not include features that amount to significantly more than that idea.
As per claim 13, the claim recites the additional limitation wherein said plurality of third execution times is identical to said plurality of fourth execution times, features which only further describe the abstract idea itself. Therefore, claim 13 does not include features that amount to significantly more than that idea.
As per claim 14, the claim recites the additional limitation wherein in said step of when said second idle time is smaller than said first threshold value, the first threshold value is lowered to a second threshold value when the coefficient corresponding to the consumption rate of said 
As per claim 15, the claim recites the additional limitations of calculating said average consumption rate and the consumption rate of said plurality of second jobs..; calculating a logarithm value…; calculating a floating value…; and adding said floating value to said first threshold value, features which merely describe mathematical formula or calculation and do not add significantly more than the abstract idea. Therefore, claim 15 does not include features that amount to significantly more than that idea.
As per claim 16, the claim recites the additional limitation wherein said displacement value is used for adjusting the variation rate of said second threshold value or said third threshold value, features which only further describe the abstract idea itself. Therefore, claim 16 include features that amount to significantly more than that idea.
As per claim 17, the claim recites the additional limitation where in said step of when said second idle time is greater than said first threshold value, said first threshold value is raised to a third threshold value when the coefficient corresponding to said consumption rate of said plurality of second jobs and an average consumption rate of said plurality of first jobs and said plurality of second jobs is positive, features which only describe raising a threshold based on a comparison, i.e. a mental process. Therefore, claim 17 does not include features that amount to significantly more than that idea.
As per claim 18, the claim recites the additional limitations of calculating said average consumption rate and the consumption rate of said plurality of second jobs..; calculating a 
As per claim 19, the claim recites the additional limitation wherein said displacement value is used for adjusting the variation rate of said second threshold value or said third threshold value, features which only further describe the abstract idea itself. Therefore, claim 19 does not include features that amount to significantly more than that idea.
As per claim 20, the claim recites, in part, a method for scheduling jobs with idle computation resources, comprising steps of: …allocating a first job of malleable jobs…; …counting an idle time by accumulating said first execution time while said scheduler allocating no job…; …allocating a second job of said malleable jobs…; wherein said idle time is the length while said processor is idle. These steps describe the concept of a mental process, which corresponds to concepts identified as abstract ideas by the courts. The concept described in claim 20 is not meaningfully different than those found by the courts to be abstract ideas. As such, the description in claim 20 of a scheduler allocating a plurality of first and second jobs based on an idle time is an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of “a scheduler” for performing said allocating, “a processor” receiving said jobs, and “a timer” for said counting. The scheduler, processor, and timer are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional elements of “a scheduler” for performing said allocating, “a processor” receiving said jobs, and “a timer” for said counting. The “scheduler”, “processor”, and “timer” are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions amount to no more than implementing the abstract idea with a computerized system. The use of generic computer components schedule jobs does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
As per claim 21, the claim recites the additional limitation wherein the execution time of said second job is a second execution time, features which only further describe the abstract idea itself. Therefore, claim 21 does not include features that amount to significantly more than that idea.

As per claim 23, the claim recites the additional limitation wherein the execution time of said third job is a third execution time, features which only further describe the abstract idea itself. Therefore, claim 23 does not include features that amount to significantly more than that idea.
As per claim 24, the claim recites, in part, a method for scheduling jobs with idle computation resources, comprising steps of: …counting a first idle time…; …allocating a first job of malleable jobs…; …counting a second idle time…; and …allocating a third job of said malleable jobs…; wherein said idle time is the length while said processor is idle. These steps describe the concept of a mental process, which corresponds to concepts identified as abstract ideas by the courts. The concept described in claim 24 is not meaningfully different than those found by the courts to be abstract ideas. As such, the description in claim 24 of a scheduler allocating a plurality of first and second jobs based on an idle time is an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of “a scheduler” for performing said allocating, “a processor” receiving said jobs, and “a timer” for said counting. The scheduler, processor, and timer are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional elements of “a scheduler” for performing said allocating, “a processor” receiving said jobs, and “a timer” for said counting. The “scheduler”, “processor”, and “timer” are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions amount to no more than implementing the abstract idea with a computerized system. The use of generic computer components schedule jobs does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
As per claim 25, the claim recites the additional limitation wherein the execution time of the third job is a third execution time, features which only further describe the abstract idea itself. Therefore, claim 25 does not include features that amount to significantly more than that idea.
As per claim 26, the claim recites the additional limitation wherein said third execution time is identical to said first execution time, features which only further describe the abstract idea 
As per claim 27, the claim recites the additional limitation wherein the execution time of said fourth job is a fourth execution time, features which only further describe the abstract idea itself. Therefore, claim 27 does not include features that amount to significantly more than that idea.
As per claim 28, the claim recites the additional limitation wherein said fourth execution time is identical to said second execution time, features which only further describe the abstract idea itself. Therefore, claim 28 does not include features that amount to significantly more than that idea.
As per claim 29, the claim recites, in part, a method for scheduling jobs with idle computation resources, comprising steps of: …allocating a first job of malleable jobs…when said processor is allocated no job during the period of an idle time, and the execution time of said first job being a first execution time; and …allocating a second job of said malleable jobs…, and the execution time of said second job being a second execution time, and said first execution time is shorter than said second execution time; wherein said idle time is the length while said processor is idle. These steps describe the concept of a mental process, which corresponds to concepts identified as abstract ideas by the courts. The concept described in claim 29 is not meaningfully different than those found by the courts to be abstract ideas. As such, the description in claim 29 of a scheduler allocating a plurality of first and second jobs based on an idle time is an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of “a scheduler” for performing said allocating and “a 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional elements of “a scheduler” for performing said allocating and “a processor” receiving said jobs. The “scheduler” and “processor” are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions amount to no more than implementing the abstract idea with a computerized system. The use of generic computer components schedule jobs does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-10 and 14-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 5, and similarly for claims 8, 14, and 17, is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  In this case, a “coefficient” of consumption rates made according to said plurality of second jobs and an average consumption rate of said plurality of first jobs that is negative does not appear to have been described in the specification in such a manner. Looking to the instant specification, the specification states that “[b]y taking the logarithm of the job consumption rate versus the average job consumption, the coefficient is calculated” (see instant spec. p.11 ¶7). There does not appear to be any explanation of an equation or formula detailing .
Claim 6, and similarly for claims 9, 15, and 18, is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  In this case, first, a “logarithm value” corresponding to said average consumption rate and said consumption rates of said plurality of second jobs does not appear to have been described in the specification in such a manner. The instant specification states “calculating a logarithm value, which is the logarithm of the ratio of a consumption rate of the plurality of second jobs to the average consumption rate” (see instant spec. p.5 ¶1, p.6 ¶6). There does not appear to be any explanation of an equation or formula detailing what the logarithm base is when calculating the logarithm of the ratio of a consumption rate of the plurality of second jobs to the average consumption rate. Next, a “displacement value” does not appear to have been described in the specification in such a manner. There is no explanation given in the instant specification regarding whether this “displacement value” is a constant value, or if this is a value which must be calculated. Further, if this is a value that must be calculated, there does not appear to be any explanation of an equation or formula detailing how to calculate said displacement value. The instant specification only appears to address said “displacement value” broadly without any explanation given regarding how the displacement value is arrived at or instant spec. p.5 ¶1-2, p.6 ¶6-7, p.11 last paragraph – p.12 first paragraph).
The remaining claims, not specifically mentioned, are rejected for similar reasons as recited with regard to their base claim above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As per claim 1, and similarly for claims 11, 20, and 24, the claim recites that “said timer counting a time length, wherein said time length is accumulated one of said plurality of first execution times or one of said plurality of second execution times while said scheduler allocating no job of said malleable jobs to said processor in the period of said time length during said processor is idle”. This appears contradictory to the instant specification. Looking to the instant specification, Applicant states that “[b]ecause the scheduler 105 will allocate jobs to the processor 101 as soon as the processor 101 is idle, the current idle time is equal to the time the processor 101 processes the first job” (instant specification, p.10 lines {15}-{17}). Also referring to the instant specification, Applicant provides an example wherein “[t]here are four jobs: the execution time for W1 is 200s; the execution time for W2 is 400s; the execution time for W3 is 4 is 1200s” (instant specification p.13 line {31} – p.14 line {1}), wherein “after the processor finishing W1 and in the idle state, the idle time counted by the timer 103 is 200s” (i.e. execution time of job W1 is counted; instant specification, p.14 lines {9}-{10}). The instant specification appears to indicate that the processor is not idle but actually executing a job. Due to this contradiction between the specification and the claim, it is unclear how to interpret the claim beyond speculation in order to provide a proper basis for an obviousness rejection. Where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims. Applicant is requested to clarify the claims. 
Further, it is unclear how claimed “timer” is “counting an idle time by accumulating”. Counting an idle time implies measuring something as it occurs, whereas accumulating implies gathering something that already exists. For the purposes of examiner, the claim is interpreted as “accumulating one of said plurality of first execution times or one of said plurality of second execution times…” Applicant is requested to clarify the claims.
As per claim 5, and similarly for claims 8, 14, and 17, it is unclear how said “coefficient” corresponding to the consumption rates of said plurality of second jobs and an average consumption rate of said plurality of first jobs is calculated. Looking to the instant specification, the specification states that “[b]y taking the logarithm of the job consumption rate versus the average job consumption, the coefficient is calculated” (see instant spec. p.11 ¶7). There does not appear to be any explanation of an equation or formula detailing how a logarithm of job 
As per claim 6, and similarly for claims 9, 15, and 18, first, it is unclear how said “logarithm value” corresponding to said average consumption rate and said consumption rates of said plurality of second jobs is calculated. The instant specification states “calculating a logarithm value, which is the logarithm of the ratio of a consumption rate of the plurality of second jobs to the average consumption rate” (see instant spec. p.5 ¶1, p.6 ¶6). There does not appear to be any explanation of an equation or formula detailing what the logarithm base is when calculating the logarithm of the ratio of a consumption rate of the plurality of second jobs to the average consumption rate. Next, it is unclear what said “displacement value” comprises. There is no explanation given regarding whether this is a constant value, or if this is a value which must be calculated. Further, if this is a value that must be calculated, there does not appear to be any explanation of an equation or formula detailing how to calculate said displacement value. The instant specification only appears to address said “displacement value” broadly without any explanation given regarding how the displacement value is arrived at or what form it takes (see instant spec. p.5 ¶1-2, p.6 ¶6-7, p.11 last paragraph – p.12 first paragraph). Applicant is requested to clarify the claims.
As per claim 29, the claim recites that “said scheduler allocating a first job of malleable jobs to said processor when said processor is allocated no job during the period of a time length said processor is idle, and the execution time of said first job being a first execution time”. This appears contradictory to the instant specification. Looking to the instant specification, Applicant states that “[b]ecause the scheduler 105 will allocate jobs to the processor 101 as soon as the processor 101 is idle, the current idle time is equal to the time the processor 101 processes the instant specification, p.10 lines {15}-{17}). Also referring to the instant specification, Applicant provides an example wherein “[t]here are four jobs: the execution time for W1 is 200s; the execution time for W2 is 400s; the execution time for W3 is 600s; and the execution time for W4 is 1200s” (instant specification p.13 line {31} – p.14 line {1}), wherein “after the processor finishing W1 and in the idle state, the idle time counted by the timer 103 is 200s” (i.e. execution time of job W1 is counted; instant specification, p.14 lines {9}-{10}). The instant specification appears to indicate that the processor is not idle but actually executing a job. Due to this contradiction between the specification and the claim, it is unclear how to interpret the claim beyond speculation in order to provide a proper basis for an obviousness rejection. Where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims. Applicant is requested to clarify the claims. 
The remaining claims, not specifically mentioned, are rejected for similar reasons as recited with regard to their base claim above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R LABUD whose telephone number is (571)270-5174. The examiner can normally be reached Monday - Thursday 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMERSON PUENTE can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/J.R.L/            Examiner, Art Unit 2196                                                                                                                                                                                            
/EMERSON C PUENTE/            Supervisory Patent Examiner, Art Unit 2196